Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that 
Claim limitations “means for receiving” (claim 29 lines 2-3), “means for identifying” (claim 29 lines 4-6), “means for determining” (claim 29 lines 7-9), “means for initiating” (claim 29 lines 10-11), “means for receiving” (claim 30 lines 2-3), “means for identifying” (claim 30 lines 4-5), “means for determining” (claim 30 lines 6-7), and “means for initiating” (claim 30 lines 8-10) been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.  Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 29 and 30 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  Figures 1-11 show the function of the “means for receiving” as receiving at a RLC layer a PDU from a lower layer, “means for identifying” as identifying that the PDU is an RLC SDU segment based at least in part on an indication corresponding to a sequence number associated with the RLC SDU segment, “means for determining” as determining that the RLC SDU segment is received out of order based at least in part on previously received PDUs or previously received RLC SDU segments, “means for initiating” as initiating a reassembly timer based at least in part on the determination that the RLC SDU segment is received out of order, “means for receiving” as receiving at a RLC layer, a PDU from a lower layer, “means for identifying” as identifying that the PDU is a complete RLC SDU, “means for determining” as determining that a previously received RLC SDU segment is stored in a receive buffer at the RLC layer, and “means for initiating” as initiating a reassembly timer based at least in part on the determination that the previously received RLC SDU 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 20, 21, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 line 8: “a receive buffer” should be changed to --the receive buffer--; “a receive buffer was already claimed in lines 5-6.
Claim 20 line 2: “the RLC SDU segment” lacks antecedent basis.
Claim 21 line 3: “the RLC SDU segment” lacks antecedent basis.
Claim 23 line 2 and line 3: “the RLC SDU segment” lacks antecedent basis.
Claim 24 lines 2-3: “the RLC SDU segment” lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 7-9, 11-13, 16-22, 24-26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0315868 to Zhang et al in view of U.S. Publication No. 20200059823 to Lee et al (support in Provisional Application No. 62/489994).
Referring to claim 1, Zhang et al disclose in Figures 1-22 a method (performed by UE) for wireless communication, comprising (specifically: Figures 7 and 9 and Sections 0276 and 0280):
Receiving, at a PDCP layer, a PDU from a lower layer.  PDCP receive 221 of UE receives one or more PDCP PDUs from a lower layer (Section 0051).
Identifying that the PDU is an PDCP SDU … (PDCP SDU with SN 10) based at least in part on an indication corresponding to a sequence number (sequence number SN (10)) associated with the PDCP SDU ...  UE identifies that each received PDCP PDU is a PDCP SDU based on the SN of the PDCP SDU.  UE receives PDCP SDU with SN 10.
Determining (step 704: Last_Submitted_PDCP_RX_SN + 1 is less than the COUNT value corresponding to Next_PDCP_RX_SN) that the PDCP SDU … (PDCP SDU with SN 10) is received out of order based at least in part on previously received PDUs or previously received PDCP SDU ... (PDCP SDUs with respective SNs 0-4, which are also PDCP PDUs received from the lower layer).  UE also receives PDCP SDUs with respective SNs 0-4.
Initiating (step 705) a reassembly timer (reordering timer) based at least in part on the determination that the RLC SDU … (PDCP SDU with SN 10) is received out of order (gap exists between PDCP SDUs with respective SNs 0-4 and PDCP SDU with SN 10).  If reordering timer is running in step 701, UE will check whether the COUNT value corresponding to Next_PDCP_RX_SN is equal to the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 in step 702.  If it is the case, which means all SN gaps are closed, UE will stop and reset the reordering timer in step 703; if no in step 702, the UE return to step 701.  If the reordering timer is not running, UE will check whether the COUNT value PDCP SDU”, since each PDCP SDU is a received PDCP PDU) are received and delivered to upper layers; PDCP SDU with SN 4 is the Last_Submitted_PDCP_RX_SN.  At Time-2: PDCP SDU (claimed “PDCP SDU”) with SN 10 is received; PDCP SDU with SN 11 is the Next_PDCP_RX_SN since it is the next expected PDCP after PDCP SDU with SN 10.  Since Last_Submitted_PDCP_RX_SN + 1 (4 + 1 = 5) is less than Next_PDCP_RX_SN (11), an SN gap appears (gap between PDCP SDUs with respective SNs 0-4 and PDCP SDU with SN 10), the reordering timer is started.  At Time-3, PDCP SDUs with respective SNs 5-9 are received and PDCP SDU with SN 10 was already received; so PDCP SDU with SN 10 is the Last_Submitted_PDCP_RX_SN.  Since Last_Submitted_PDCP_RX_SN + 1 (10 + 1 = 11) equals Next_PDCP_RX_SN (11), all the SN gaps are closed and the reordering timer is stopped and reset.  Refer to Sections 0048-0301.
Zhang et al do not disclose receiving, at a RLC layer, a PDU from a lower layer; identifying that the PDU is an RLC SDU segment based at least in part on an indication corresponding to a sequence number associated with the RLC SDU segment; determining that the RLC SDU segment is received out of order based at least in part on previously received PDUs or previously received RLC SDU segments; and initiating a reassembly timer based at least in part on the determination that the RLC SDU segment is received out of order.
Lee et al disclose in Figures 1-10 (specifically Figures 8-9 and Sections 0139-0152) wherein RLC SDU segments are received from a lower layer.  When the receiving RLC entity receives RLC SDU 2_2 belonging to the RLC SDU 2, (RLC SDU 2_2 is received out of order since RLC SDU 2_1 has not yet been received), the receiving RLC entity stores this segment into the reassembly buffer and starts a new reassembly timer (S901).  When the receiving RLC entity receives RLC SDU 2_1 belonging to the RLC SDU RLC layer, a PDU from a lower layer; identifying that the PDU is an RLC SDU segment based at least in part on an indication corresponding to a sequence number associated with the RLC SDU segment; determining that the RLC SDU segment is received out of order based at least in part on previously received PDUs or previously received RLC SDU segments; and initiating a reassembly timer based at least in part on the determination that the RLC SDU segment is received out of order.  One would have been motivated to do so to apply the method of Zhang et al to RLC SDU segments in order to reassemble RLC SDU segments that are received out of order.  
Referring to claim 2, Zhang et al disclose in Figures 1-22 (specifically: Figures 7 and 9 and Sections 0276 and 0280) further comprising: determining (step 704) that one or more PDCP SDU … stored in a receive buffer (not shown; Sections 0296-301) are not in sequence (PDCP SDUs with respective SNs 0-4 and PDCP SDU with SN 10 are stored in the buffer and are not in sequence), wherein 
Zhang et al do not disclose further comprising: determining that one or more RLC SDU segments stored in a receive buffer are not in sequence, wherein the reassembly timer is initiated based at least in part on the determination that one or more SDU segments stored in the receive buffer are not in sequence.  Refer to the Lee et al rejection part of claim 1.
Referring to claim 3, Zhang et al disclose in Figures 1-22 (specifically: Figures 7 and 9 and Sections 0276 and 0280) wherein determining that the PDCP SDU … (PDCP SDU with SN 10) is received PDCP SDU … (PDCP SDU with SN 5, 6, 7, 8, or 9) of an PDCP SDU based at least in part on the received PDCP SDU … and the previously received PDUs or previously received PDCP SDU segments… (PDCP SDUs with respective SNs 0-4).  If reordering timer is running in step 701, UE will check whether the COUNT value corresponding to Next_PDCP_RX_SN is equal to the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 in step 702.  If it is the case, which means all SN gaps are closed, UE will stop and reset the reordering timer in step 703; if no in step 702, the UE return to step 701.  If the reordering timer is not running, UE will check whether the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 is less than the COUNT value corresponding to Next_PDCP_RX_SN in step 704.  If it is the case, which means there is SN gap existing, UE will start the reordering timer in step 705.  In Figure 9, at Time-1: PDCP SDUs with respective SNs 0, 1, 2, 3 and 4 are received and delivered to upper layers; PDCP SDU with SN 4 is the Last_Submitted_PDCP_RX_SN.  At Time-2: PDCP SDU with SN 10 is received; PDCP SDU with SN 11 is the Next_PDCP_RX_SN since it is the next expected PDCP after PDCP SDU with SN 10.  Since Last_Submitted_PDCP_RX_SN + 1 (4 + 1 = 5) is less than Next_PDCP_RX_SN (11), an SN gap appears (PDCP SDUs with respective SNs 0-4 and PDCP SDU with SN 10 are out of order and PDCP SDU with SN 5, 6, 7, 8, or 9 are missing), the reordering timer is started.  At Time-3, PDCP SDUs with respective SNs 5-9 are received and PDCP SDU with SN 10 was already received; so PDCP SDU with SN 10 is the Last_Submitted_PDCP_RX_SN.  Since Last_Submitted_PDCP_RX_SN + 1 (10 + 1 = 11) equals Next_PDCP_RX_SN (11), all the SN gaps are closed and the reordering timer is stopped and reset.  Refer to Sections 0048-0301.
Zhang et al do not disclose wherein determining that the RLC SDU segment is received out of order comprises: identifying a missing RLC SDU segment of an RLC SDU based at least in part on the received RLC SDU segment and the previously received PDUs or previously received RLC SDU segments.  Refer to the Lee et al rejection part of claim 1.
PDCP SDU … of the PDCP SDU comprises: identifying a gap (gap between PDCP SDUs with respective SNs 0-4 and PDCP SDU with SN 10) between the previously received PDUs or previously received PDCP SDU ...  If reordering timer is running in step 701, UE will check whether the COUNT value corresponding to Next_PDCP_RX_SN is equal to the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 in step 702.  If it is the case, which means all SN gaps are closed, UE will stop and reset the reordering timer in step 703; if no in step 702, the UE return to step 701.  If the reordering timer is not running, UE will check whether the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 is less than the COUNT value corresponding to Next_PDCP_RX_SN in step 704.  If it is the case, which means there is SN gap existing, UE will start the reordering timer in step 705.  In Figure 9, at Time-1: PDCP SDUs with respective SNs 0, 1, 2, 3 and 4 are received and delivered to upper layers; PDCP SDU with SN 4 is the Last_Submitted_PDCP_RX_SN.  At Time-2: PDCP SDU with SN 10 is received; PDCP SDU with SN 11 is the Next_PDCP_RX_SN since it is the next expected PDCP after PDCP SDU with SN 10.  Since Last_Submitted_PDCP_RX_SN + 1 (4 + 1 = 5) is less than Next_PDCP_RX_SN (11), an SN gap appears (gap exists between PDCP SDUs with respective SNs 0-4 and PDCP SDU with SN 10)), the reordering timer is started.  At Time-3, PDCP SDUs with respective SNs 5-9 are received and PDCP SDU with SN 10 was already received; so PDCP SDU with SN 10 is the Last_Submitted_PDCP_RX_SN.  Since Last_Submitted_PDCP_RX_SN + 1 (10 + 1 = 11) equals Next_PDCP_RX_SN (11), all the SN gaps are closed and the reordering timer is stopped and reset.  Refer to Sections 0048-0301.
Zhang et al do not disclose wherein identifying the missing RLC SDU segment of the RLC SDU comprises: identifying a gap between the previously received PDUs or previously received RLC SDU segments.  Refer to the Lee et al rejection part of claim 1.
PDCP SDU … (PDCP SDU with SN 5, 6, 7, 8, or 9) is associated with a first sequence number (SN = 5, 6, 7, 8, or 9) and the sequence number (SN 10) associated with the received PDCP SDU … (PDCP SDU with SN 10) is greater than the first sequence number (SN 10 is greater than SN 5, 6, 7, 8, or 9).  If reordering timer is running in step 701, UE will check whether the COUNT value corresponding to Next_PDCP_RX_SN is equal to the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 in step 702.  If it is the case, which means all SN gaps are closed, UE will stop and reset the reordering timer in step 703; if no in step 702, the UE return to step 701.  If the reordering timer is not running, UE will check whether the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 is less than the COUNT value corresponding to Next_PDCP_RX_SN in step 704.  If it is the case, which means there is SN gap existing, UE will start the reordering timer in step 705.  In Figure 9, at Time-1: PDCP SDUs with respective SNs 0, 1, 2, 3 and 4 are received and delivered to upper layers; PDCP SDU with SN 4 is the Last_Submitted_PDCP_RX_SN.  At Time-2: PDCP SDU with SN 10 is received; PDCP SDU with SN 11 is the Next_PDCP_RX_SN since it is the next expected PDCP after PDCP SDU with SN 10.  Since Last_Submitted_PDCP_RX_SN + 1 (4 + 1 = 5) is less than Next_PDCP_RX_SN (11), an SN gap appears (PDCP with SN 5, 6, 7, 8, or 9 is missing between PDCP SDUs with respective SNs 0-4 and PDCP SDU with SN 10), the reordering timer is started.  At Time-3, PDCP SDUs with respective SNs 5-9 are received and PDCP SDU with SN 10 was already received; so PDCP SDU with SN 10 is the Last_Submitted_PDCP_RX_SN.  Since Last_Submitted_PDCP_RX_SN + 1 (10 + 1 = 11) equals Next_PDCP_RX_SN (11), all the SN gaps are closed and the reordering timer is stopped and reset.  Also, PDCP SDU with SN 10 has a greater SN than the SN of PDCP SDU with SN 5, 6, 7, 8, or 9. Refer to Sections 0048-0301.
RLC SDU segment is associated with a first sequence number and the sequence number associated with the received RLC SDU segment is greater than the first sequence number.  Refer to the Lee et al rejection part of claim 1.
Referring to claim 8, Zhang et al disclose in Figures 1-22 (specifically: Figures 7 and 9 and Sections 0276 and 0280) further comprising: 
Determining that the sequence number (SN 10) associated with the PDCP SDU … is greater than a highest sequence number (SN 9) associated with the previously received PDUs or previously received PDCP SDU … (PDCP SDU with SN 9, which is also a PDCP PDU received from the lower layer).  UE receives PDCP SDU with SN 10 and then UE receives PDCP SDU with SN 9, wherein SN 10 is greater than SN 9.
Updating a value of a variable (Last_Submitted_PDCP_RX_SN) corresponding to the highest sequence number with the sequence number associated with the PDCP SDU …  (at Time-3: when UE receives PDCP SDU with SN 9, the Last_Submitted_PDCP_RX_SN is updated from PDCP SDU with SN 9 to PDCP SDU with SN 10).  If reordering timer is running in step 701, UE will check whether the COUNT value corresponding to Next_PDCP_RX_SN is equal to the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 in step 702.  If it is the case, which means all SN gaps are closed, UE will stop and reset the reordering timer in step 703; if no in step 702, the UE return to step 701.  If the reordering timer is not running, UE will check whether the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 is less than the COUNT value corresponding to Next_PDCP_RX_SN in step 704.  If it is the case, which means there is SN gap existing, UE will start the reordering timer in step 705.  In Figure 9, at Time-1: PDCP SDUs with respective SNs 0, 1, 2, 3 and 4 are received and delivered to upper layers; PDCP SDU with SN 4 is the Last_Submitted_PDCP_RX_SN.  At Time-2: PDCP SDU with SN 10 is received; PDCP SDU with SN 11 is the Next_PDCP_RX_SN since it is the next expected PDCP after PDCP SDU with SN 10.  Since Last_Submitted_PDCP_RX_SN + 1 (4 + 1 = 5) is less than Next_PDCP_RX_SN (11), an SN gap appears (gap between PDCP SDUs with respective SNs 0-4 and PDCP SDU with SN 10), the PDCP SDU”).  Since Last_Submitted_PDCP_RX_SN + 1 (10 + 1 = 11) equals Next_PDCP_RX_SN (11), all the SN gaps are closed and the reordering timer is stopped and reset.  Refer to Sections 0048-0301.
Zhang et al do not disclose determining that the sequence number associated with the RLC SDU segment is greater than a highest sequence number associated with the previously received PDUs or previously received RLC SDU segments; and updating a value of a variable corresponding to the highest sequence number with the sequence number associated with the RLC SDU segment.  Refer to the Lee et al rejection part of claim 1.
Referring to claim 9, Zhang et al disclose in Figures 1-22 (specifically: Figures 7 and 9 and Sections 0276 and 0280) further comprising: updating a value of a variable (Next_PDCP_RX_SN) based at least in part on a largest unassembled sequence number (SN 10, since there is a gap between PDCP SDUs with respective SNs 0-4 and PDCP SDU with SN 10) after a largest reassembled sequence number (SN 4, since PDCP SDUs with respective SNs 0-4 are reassembled).  UE receives PDCP SDUs with respective SNs 0-4 and PDCP SDU with SN 10, wherein there is a gap between PDCP SDUs with respective SNs 0-4 and PDCP SDU with SN 10, comprising missing PDCP SDUs with SN 5, 6, 7, 8, or 9.  The claimed “largest reassembled sequence number” is SN 4, since PDCP SDUs with respective SNs 0-4 are reassembled and in order.  The claimed “largest unassembled sequence number” is SN 10 since there is a gap between PDCP SDUs with respective SNs 0-4 and PDCP SDU with SN 10, comprising missing PDCP SDUs with SN 5, 6, 7, 8, or 9.  PDCP SDU with SN 10 has the highest SN so the variable 
Referring to claim 11, Zhang et al disclose in Figures 1-22 (specifically: Figures 7 and 9 and Sections 0276 and 0280) further comprising: performing reassembly (reordering timer expires at Time-3') of one or more SDUs that includes the PDCP SDU … and one or more previously received SDU segments based at least in part on the reassembly timer.  If reordering timer is running in step 701, UE will check whether the COUNT value corresponding to Next_PDCP_RX_SN is equal to the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 in step 702.  If it is the case, which means all SN gaps are closed, UE will stop and reset the reordering timer in step 703; if no in step 702, the UE return to step 701.  If the reordering timer is not running, UE will check whether the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 is less than the COUNT value corresponding to Next_PDCP_RX_SN in step 704.  If it is the case, which means there is SN gap existing, UE will start the reordering timer in step 705.  In Figure 9, at Time-1: PDCP SDUs with respective SNs 0, 1, 2, 3 and 4 are received and delivered to upper layers; PDCP SDU with SN 4 is the Last_Submitted_PDCP_RX_SN.  At Time-2: PDCP SDU with SN 10 is received; PDCP SDU with SN 11 is the Next_PDCP_RX_SN since it is the next expected PDCP after PDCP SDU with SN 10.  Since Last_Submitted_PDCP_RX_SN + 1 (4 + 1 = 5) is less than Next_PDCP_RX_SN (11), an SN gap appears (gap between PDCP SDUs with respective SNs 0-4 and PDCP SDU with SN 10), the reordering timer is started.  At Time-3, PDCP SDUs with respective SNs 5-9 are received and PDCP SDU with SN 10 was already received; so PDCP SDU with SN 10 is the Last_Submitted_PDCP_RX_SN.  So at Time-3: when UE receives PDCP SDU with SN 9, the Last_Submitted_PDCP_RX_SN is updated from PDCP SDU with SN 9 to PDCP SDU with SN 10.  Since Last_Submitted_PDCP_RX_SN + 1 (10 + 1 = 11) equals Next_PDCP_RX_SN (11), all the SN gaps are closed and the reordering timer is stopped and reset.  If instead the reordering timer expires at Time-3', and PDCP SDUs with 5-8, 11, 12, 15 and 16 have already been received, all the stored PDCP SDUs are PDCP SDU … and one or more previously received SDU segments based at least in part on the reassembly timer”) and the Last_Submitted_PDCP_SN is updated to 16.  Refer to Sections 0048-0301.
Zhang et al do not disclose performing reassembly of one or more SDUs that includes the RLC SDU segment and one or more previously received SDU segments based at least in part on the reassembly timer.  Refer to the Lee et al rejection part of claim 1.
Referring to claim 12, Zhang et al do not disclose wherein the reassembly of the SDU is performed prior to expiration of the reassembly timer.
	Lee et al disclose in Figures 1-10 (specifically Figures 8-9 and Sections 0139-0152) wherein RLC SDU segments are received from a lower layer.  When the receiving RLC entity receives RLC SDU 2_2 belonging to the RLC SDU 2, (RLC SDU 2_2 is received out of order since RLC SDU 2_1 has not yet been received), the receiving RLC entity stores this segment into the reassembly buffer and starts a new reassembly timer (S901).  When the receiving RLC entity receives RLC SDU 2_1 belonging to the RLC SDU 2, the receiving RLC entity stores this segment into the reassembly buffer (S905) and keeps the reassembly timer running for the RLC SDU 2.  When the receiving RLC entity receives RLC SDU 2_3 belonging to the RLC SDU 2, the receiving RLC entity stores this segment into the reassembly buffer and then reassembles the RLC SDU 2 from RLC SDU segments (RLC SDU 2_1, RLC SDU 2_2, and RLC SDU 2_3) and delivers it to upper layer and stops the reassembly timer (S907) (claimed “wherein the reassembly of the SDU is performed prior to expiration of the reassembly timer”, since the RLC SDU segments are reassembled before the reassembly timer is stopped).  Refer to Sections 0004-0005 and 0052-0164.  By applying Lee et al to Zhang et al: Lee et al disclose receiving RLC SDU segments from a lower layer, determining RLC SDU segments are received out of order, and then reassembling the received RLC SDU segments at the expiration of an reassembly timer; Zhang et al disclose receiving PDCP SDUs from a wherein the reassembly of the SDU is performed prior to expiration of the reassembly timer.  One would have been motivated to do so to apply the method of Zhang et al to RLC SDU segments in order to reassemble RLC SDU segments that are received out of order, and to perform reassembly before the reassembly timer expires.
Referring to claim 13, Zhang et al disclose in Figures 1-22 (specifically: Figures 7 and 9 and Sections 0276 and 0280) further comprising: performing reassembly (reordering timer expires at Time-3') of one or more SDUs corresponding to a sequence number (SN 16) associated with the reassembly timer, wherein the initiated reassembly timer corresponds to the sequence number.  If reordering timer is running in step 701, UE will check whether the COUNT value corresponding to Next_PDCP_RX_SN is equal to the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 in step 702.  If it is the case, which means all SN gaps are closed, UE will stop and reset the reordering timer in step 703; if no in step 702, the UE return to step 701.  If the reordering timer is not running, UE will check whether the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 is less than the COUNT value corresponding to Next_PDCP_RX_SN in step 704.  If it is the case, which means there is SN gap existing, UE will start the reordering timer in step 705.  In Figure 9, at Time-1: PDCP SDUs with respective SNs 0, 1, 2, 3 and 4 are received and delivered to upper layers; PDCP SDU with SN 4 is the Last_Submitted_PDCP_RX_SN.  At Time-2: PDCP SDU with SN 10 is received; PDCP SDU with SN 11 is the Next_PDCP_RX_SN since it is the next expected PDCP after PDCP SDU with SN 10.  Since Last_Submitted_PDCP_RX_SN + 1 (4 + 1 = 5) is less than Next_PDCP_RX_SN (11), an SN gap appears (gap between PDCP SDUs with respective SNs 0-4 and PDCP SDU with SN 10), the reordering timer is started.  
Zhang et al do not disclose performing reassembly of one or more SDUs corresponding to a sequence number associated with the reassembly timer, wherein the initiated reassembly timer corresponds to the sequence number; and discarding the RLC SDU segments associated with the sequence number based at least in part on the reassembly timer exceeding a threshold.  Refer to the Lee et al rejection part of claim 1.
Zhang et al also do not disclose discarding the RLC SDU segments associated with the sequence number based at least in part on the reassembly timer exceeding a threshold.  
Lee et al disclose in Figures 1-10 (specifically Figures 8-9 and Sections 0139-0152) wherein RLC SDU segments are discarded when t-reassembly timer expires and when the receive window moves beyond the SN of a RLC SDU segment.  When a t-reassembly timer expires, the receive window may not have moved beyond an SN when a new packet with the same SN of an existing RLC SDU segment which belonged to an earlier packet, so RLC SDU segments are discarded.  Refer to Sections 0004-0005 and discarding the RLC SDU segments associated with the sequence number based at least in part on the reassembly timer exceeding a threshold.  One would have been motivated to do so to discard RLC SDU segments when the reassembly timer expires, thereby saving buffer space.
Referring to claim 16, Zhang et al do not disclose wherein the reassembly timer comprises a t-reassembly timer or a t-reordering timer.
Lee et al disclose in Figures 1-10 (specifically Figures 8-9 and Sections 0139-0152) the use of a t-reordering timer in reassembling RLC SDU segments. Refer to Sections 0004-0005 and 0052-0164.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the reassembly timer comprises a t-reassembly timer (not in reference; claim is in “or” form and only requires one of the limitations) or a t-reordering timer.  One would have been motivated to do so since a t-reordering timer is a conventional form of a reassembly timer.
Referring to claim 17, Zhang et al disclose in Figures 1-22 a method (performed by UE) for wireless communication, comprising (specifically: Figures 7 and 9 and Sections 0276 and 0280):
Receiving, at a PDCP layer, a PDU from a lower layer.  PDCP receive 221 of UE receives one or more PDCP PDUs from a lower layer (Section 0051).  
Identifying that the PDU is a complete PDCP SDU (PDCP SDU with SN 10).  UE identifies that each received PDCP PDU is a PDCP SDU based on the SN of the PDCP SDU.  UE receives PDCP SDU with SN 10.  The claim does not specifically define “complete” so received PDCP SDU with a SN can read on the claimed “complete” PDCP SDU; so: a received PDCP with SN 10 reads on the claimed “complete” PDCP SDU.  Claim 1 of the pending application also claims that a PDU is an RLC SDU (claim 1 lines 4-6).
PDCP SDU … (PDCP SDU with SN 4) is stored in a receive buffer (not shown; Sections 0296-0301) at the PDCP layer.  UE receives PDCP SDUs with respective SNs 0-4 and PDCP SDU with SN 10 and stores the received PDCP SDUs in a buffer.
Initiating (step 705) a reassembly timer (reordering timer) based at least in part on the determination that the previously received PDCP SDU … is stored in a receive buffer at the RLC layer.
If reordering timer is running in step 701, UE will check whether the COUNT value corresponding to Next_PDCP_RX_SN is equal to the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 in step 702.  If it is the case, which means all SN gaps are closed, UE will stop and reset the reordering timer in step 703; if no in step 702, the UE return to step 701.  If the reordering timer is not running, UE will check whether the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 is less than the COUNT value corresponding to Next_PDCP_RX_SN in step 704.  If it is the case, which means there is SN gap existing, UE will start the reordering timer in step 705.  In Figure 9, at Time-1: PDCP SDUs with respective SNs 0, 1, 2, 3 and 4 are received and delivered to upper layers; PDCP SDU with SN 4 (claimed “previously received PDCP SDU”) is the Last_Submitted_PDCP_RX_SN.  At Time-2: PDCP SDU with SN 10 is received; PDCP SDU with SN 11 is the Next_PDCP_RX_SN since it is the next expected PDCP after PDCP SDU with SN 10.  Since Last_Submitted_PDCP_RX_SN + 1 (4 + 1 = 5) is less than Next_PDCP_RX_SN (11), an SN gap appears, the reordering timer is started (claimed “initiating a reassembly timer based at least in part on the determination that the previously received PDCP SDU).  At Time-3, PDCP SDUs with respective SNs 5-9 are received and PDCP SDU with SN 10 was already received; so PDCP SDU with SN 10 is the Last_Submitted_PDCP_RX_SN.  Since Last_Submitted_PDCP_RX_SN + 1 (10 + 1 = 11) equals Next_PDCP_RX_SN (11), all the SN gaps are closed and the reordering timer is stopped and reset.  Refer to Sections 0048-0301.
RLC layer, a PDU from a lower layer; identifying that the PDU is a complete RLC SDU; determining that a previously received RLC SDU segment is stored in a receive buffer at the RLC layer; and initiating a reassembly timer based at least in part on tire determination that the previously received RLC SDU segment is stored in a receive buffer at the RLC layer.
Lee et al disclose in Figures 1-10 (specifically Figures 8-9 and Sections 0139-0152) wherein RLC SDU segments are received from a lower layer.  When the receiving RLC entity receives RLC SDU 2_2 belonging to the RLC SDU 2, (RLC SDU 2_2 is received out of order since RLC SDU 2_1 has not yet been received), the receiving RLC entity stores this segment into the reassembly buffer and starts a new reassembly timer (S901).  When the receiving RLC entity receives RLC SDU 2_1 belonging to the RLC SDU 2, the receiving RLC entity stores this segment into the reassembly buffer (S905) and keeps the reassembly timer running for the RLC SDU 2.  When the receiving RLC entity receives RLC SDU 2_3 belonging to the RLC SDU 2, the receiving RLC entity stores this segment into the reassembly buffer and then reassembles the RLC SDU 2 from RLC SDU segments (RLC SDU 2_1, RLC SDU 2_2, and RLC SDU 2_3) and delivers it to upper layer and stops the reassembly timer (S907).  Refer to Sections 0004-0005 and 0052-0164.  By applying Lee et al to Zhang et al: Lee et al disclose receiving RLC SDU segments from a lower layer, determining RLC SDU segments are received out of order, and then reassembling the received RLC SDU segments at the expiration of an reassembly timer; Zhang et al disclose receiving PDCP SDUs from a lower layer, determining PDCP SDUs are received out of order, and then reassembling the received PDCP SDUs at the expiration of an reassembly timer; since both Lee et al and Zhang et al disclose similar methods, the method of Zhang et al can be applied to RLC SDU segments instead of PDCP SDUs, as disclosed by Lee et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receiving, at a RLC layer, a PDU from a lower layer; identifying that the PDU is a complete RLC SDU; determining that a previously RLC SDU segment is stored in a receive buffer at the RLC layer; and initiating a reassembly timer based at least in part on tire determination that the previously received RLC SDU segment is stored in a receive buffer at the RLC layer.  One would have been motivated to do so to apply the method of Zhang et al to RLC SDU segments in order to reassemble RLC SDU segments that are received out of order.  
Referring to claim 18, Zhang et al disclose in Figures 1-22 (specifically: Figures 7 and 9 and Sections 0276 and 0280) further comprising: identifying a missing PDCP SDU … (PDCP SDU with SN 5, 6, 7, 8, or 9) of an PDCP SDU based at least in part on the previously received PDCP SDU … stored in the receive buffer and the complete PDCP SDU.  If reordering timer is running in step 701, UE will check whether the COUNT value corresponding to Next_PDCP_RX_SN is equal to the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 in step 702.  If it is the case, which means all SN gaps are closed, UE will stop and reset the reordering timer in step 703; if no in step 702, the UE return to step 701.  If the reordering timer is not running, UE will check whether the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 is less than the COUNT value corresponding to Next_PDCP_RX_SN in step 704.  If it is the case, which means there is SN gap existing, UE will start the reordering timer in step 705.  In Figure 9, at Time-1: PDCP SDUs with respective SNs 0, 1, 2, 3 and 4 are received and delivered to upper layers; PDCP SDU with SN 4 (claimed “previously received PDCP SDU”) is the Last_Submitted_PDCP_RX_SN.  At Time-2: PDCP SDU with SN 10 (claimed “complete PDCP SDU”) is received; PDCP SDU with SN 11 is the Next_PDCP_RX_SN since it is the next expected PDCP after PDCP SDU with SN 10.  Since Last_Submitted_PDCP_RX_SN + 1 (4 + 1 = 5) is less than Next_PDCP_RX_SN (11), an SN gap appears (PDCP SDUs with respective SNs 0-4 and PDCP SDU with SN 10 are out of order and PDCP SDU with SN 5, 6, 7, 8, or 9 are missing), the reordering timer is started.  At Time-3, PDCP SDUs with respective SNs 5-9 are received and PDCP SDU with SN 10 was already received; so PDCP SDU with SN 10 is the Last_Submitted_PDCP_RX_SN.  Since Last_Submitted_PDCP_RX_SN + 1 (10 + 1 = 11) equals 
Zhang et al do not disclose identifying a missing RLC SDU segment of an RLC SDU based at least in part on the previously received RLC SDU segment stored in the receive buffer and the complete RLC SDU.  Refer to the Lee et al rejection part of claim 17.
Referring to claim 19, Zhang et al disclose in Figures 1-22 (specifically Figures 7 and 9 and Sections 0276 and 0280) further comprising: identifying a gap (gap between PDCP SDUs with respective SNs 0-4 and PDCP SDU with SN 10) between previously received PDUs or previously received PDCP SDU … based at least in part on the complete PDCP SDU.  If reordering timer is running in step 701, UE will check whether the COUNT value corresponding to Next_PDCP_RX_SN is equal to the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 in step 702.  If it is the case, which means all SN gaps are closed, UE will stop and reset the reordering timer in step 703; if no in step 702, the UE return to step 701.  If the reordering timer is not running, UE will check whether the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 is less than the COUNT value corresponding to Next_PDCP_RX_SN in step 704.  If it is the case, which means there is SN gap existing, UE will start the reordering timer in step 705.  In Figure 9, at Time-1: PDCP SDUs with respective SNs 0, 1, 2, 3 and 4 are received and delivered to upper layers; PDCP SDU with SN 4 (claimed “previously received PDCP SDU”) is the Last_Submitted_PDCP_RX_SN.  At Time-2: PDCP SDU with SN 10 (claimed “complete PDCP SDU”) is received; PDCP SDU with SN 11 is the Next_PDCP_RX_SN since it is the next expected PDCP after PDCP SDU with SN 10.  Since Last_Submitted_PDCP_RX_SN + 1 (4 + 1 = 5) is less than Next_PDCP_RX_SN (11), an SN gap appears (gap between PDCP SDUs with respective SNs 0-4 and PDCP SDU with SN 10), the reordering timer is started.  At Time-3, PDCP SDUs with respective SNs 5-9 are received and PDCP SDU with SN 10 was already received; so PDCP SDU with SN 10 is the Last_Submitted_PDCP_RX_SN.  Since 
Zhang et al do not disclose identifying a gap between previously received PDUs or previously received RLC SDU segments based at least in part on the complete RLC SDU.  Refer to the Lee et al rejection part of claim 17.
Referring to claim 20, Zhang et al disclose in Figures 1-22 (specifically Figures 7 and 9 and Sections 0276 and 0280) further comprising: determining that a sequence number associated with the PDCP SDU … (SN 10) is greater than a highest sequence number (SN 0-9) associated with previously received PDUs or previously received PDCP SDU ...  If reordering timer is running in step 701, UE will check whether the COUNT value corresponding to Next_PDCP_RX_SN is equal to the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 in step 702.  If it is the case, which means all SN gaps are closed, UE will stop and reset the reordering timer in step 703; if no in step 702, the UE return to step 701.  If the reordering timer is not running, UE will check whether the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 is less than the COUNT value corresponding to Next_PDCP_RX_SN in step 704.  If it is the case, which means there is SN gap existing, UE will start the reordering timer in step 705.  In Figure 9, at Time-1: PDCP SDUs with respective SNs 0, 1, 2, 3 and 4 are received and delivered to upper layers; PDCP SDU with SN 4 is the Last_Submitted_PDCP_RX_SN.  At Time-2: PDCP SDU with SN 10 is received; PDCP SDU with SN 11 is the Next_PDCP_RX_SN since it is the next expected PDCP after PDCP SDU with SN 10.  Since Last_Submitted_PDCP_RX_SN + 1 (4 + 1 = 5) is less than Next_PDCP_RX_SN (11), an SN gap appears, the reordering timer is started.  At Time-3, PDCP SDUs with respective SNs 5-9 are received and PDCP SDU with SN 10 was already received; so PDCP SDU with SN 10 is the Last_Submitted_PDCP_RX_SN.  Since Last_Submitted_PDCP_RX_SN + 1 (10 + 1 = 11) equals Next_PDCP_RX_SN (11), all the SN gaps are closed and the reordering timer is stopped and reset.  Also, 
Zhang et al do not disclose determining that a sequence number associated with the RLC SDU segment is greater than a highest sequence number associated with previously received PDUs or previously received RLC SDU segments.  Refer to the Lee et al rejection part of claim 17.
Referring to claim 21, Zhang et al disclose in Figures 1-22 (specifically Figures 7 and 9 and Sections 0276 and 0280) further comprising: updating a value of a variable (Last_Submitted_PDCP_RX_SN) corresponding to the highest sequence number with the sequence number associated with the PDCP SDU … (at Time-3: when UE receives PDCP SDU with SN 9, the Last_Submitted_PDCP_RX_SN is updated from PDCP SDU with SN 9 to PDCP SDU with SN 10).  If reordering timer is running in step 701, UE will check whether the COUNT value corresponding to Next_PDCP_RX_SN is equal to the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 in step 702.  If it is the case, which means all SN gaps are closed, UE will stop and reset the reordering timer in step 703; if no in step 702, the UE return to step 701.  If the reordering timer is not running, UE will check whether the COUNT value corresponding to Last_Submitted_PDCP_RX_SN + 1 is less than the COUNT value corresponding to Next_PDCP_RX_SN in step 704.  If it is the case, which means there is SN gap existing, UE will start the reordering timer in step 705.  In Figure 9, at Time-1: PDCP SDUs with respective SNs 0, 1, 2, 3 and 4 are received and delivered to upper layers; PDCP SDU with SN 4 is the Last_Submitted_PDCP_RX_SN.  At Time-2: PDCP SDU with SN 10 is received; PDCP SDU with SN 11 is the Next_PDCP_RX_SN since it is the next expected PDCP after PDCP SDU with SN 10.  Since Last_Submitted_PDCP_RX_SN + 1 (4 + 1 = 5) is less than Next_PDCP_RX_SN (11), an SN gap appears (gap between PDCP SDUs with respective SNs 0-4 and PDCP SDU with SN 10), the reordering timer is started.  At Time-3, PDCP SDUs with respective SNs 5-9 are received and PDCP SDU with SN 10 was already received; so PDCP SDU with SN 10 is the Last_Submitted_PDCP_RX_SN.  So at Time-3: when UE receives PDCP SDU”).  Since Last_Submitted_PDCP_RX_SN + 1 (10 + 1 = 11) equals Next_PDCP_RX_SN (11), all the SN gaps are closed and the reordering timer is stopped and reset.  Refer to Sections 0048-0301.
Zhang et al do not disclose updating a value of a variable corresponding to the highest sequence number with the sequence number associated with the RLC SDU segment.  Refer to the Lee et al rejection part of claim 17.
Referring to claim 22, refer to the rejection of claim 9.  
Referring to claim 24, refer to the rejection of claim 11.
Referring to claim 25, refer to the rejection of claim 13. 
Referring to claim 26, refer to the rejection of claim 12.  
Referring to claim 29, Zhang et al disclose in Figures 1-22 an apparatus for wireless communication (UE), comprising:
Means for receiving (PDCP receiver 221), at a PDCP layer, a PDU from a lower layer.
Means for identifying (PDCP reorder 222) that the PDU is an PDCP SDU … based at least in part on an indication corresponding to a sequence number associated with the PDCP SDU …
Means for determining (PDCP reorder 222) that the PDCP SDU … is received out of order based at least in part on previously received PDUs or previously received PDCP SDU …
Means for initiating (reorder timer 224) a reassembly timer based at least in part on the determination that the PDCP SDU … is received out of order.
Zhang et al do not disclose means for receiving, at a RLC layer, a PDU from a lower layer; means for identifying that the PDU is an RLC SDU segment based at least in part on an indication corresponding to a sequence number associated with the RLC SDU segment; means for determining that the RLC SDU segment is received out of order based at least in part on previously received PDUs or previously received RLC SDU segments; and means for initiating a reassembly timer based at least in part on the determination that the RLC SDU segment is received out of order.  Refer to the rejection of claim 1.
Referring to claim 30, Zhang et al disclose in Figures 1-22 an apparatus (UE) for wireless communication, comprising: 
Means for receiving (PDCP receiver 221), at a PDCP layer, a PDU from a lower layer.
Means for identifying (PDCP reorder 222) that the PDU is a complete PDCP SDU.
Means for determining (PDCP reorder 222) that a previously received PDCP SDU … is stored in a receive buffer at the PDCP layer.
Means for initiating (reorder timer 224) a reassembly timer based at least in part on the determination that the previously received PDCP SDU … is stored in a receive buffer at the PDCP layer.
Zhang et al do not disclose means for receiving, at a RLC layer, a PDU from a lower layer; means for identifying that the PDU is a complete RLC SDU; means for determining that a previously received RLC SDU segment is stored in a receive buffer at the RLC layer; and means for initiating a reassembly timer based at least in part on the determination that the previously received RLC SDU segment is stored in a receive buffer at the RLC layer.  Refer to the rejection of claim 17.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0315868 to Zhang et al in view of U.S. Publication No. 20200059823 to Lee et al (support in Provisional Application No. 62/489994), and in further view of U.S. Publication No. 20160205587 to Yu et al.
Zhang et al disclose do not disclose wherein the missing RLC SDU segment comprises a first byte of the RLC SDU and the received RLC SDU segment comprises a second byte following the first byte.
Lee et al disclose in Figures 1-10 (specifically Figures 8-9 and Sections 0139-0152) wherein RLC SDU segments are received from a lower layer.  When the receiving RLC entity receives RLC SDU 2_2 wherein the missing RLC SDU segment comprises a first … of the RLC SDU and the received RLC SDU segment comprises a second … following the first byte”).  Yu et al disclose in Sections 0046, 0050-0052, and 0055-0057 wherein a RLC SDU segment can less than or greater than a threshold of 2047 bytes, so a RLC SDU segment can be any length including one byte.  By applying Yu et al to Lee et al: RLC SDU 2_1 of Lee et al can be the missing first byte and RLC SDU 2_2 of Lee et al can be the received second byte, since Yu et al disclose that an RLC SDU segment can be one byte.  Refer to Sections 0004-0005 and 0052-0164.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the missing RLC SDU segment comprises a first byte of the RLC SDU and the received RLC SDU segment comprises a second byte following the first byte.  One would have been motivated to do since RLC SDU segments are each a byte and a missing RLC SDU segment can be a first byte and the received RLC SDU segment can be a second byte.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0315868 to Zhang et al in view of U.S. Publication No. 20200059823 to Lee et al (support in Provisional Application No. 62/489994) in view of U.S. Publication No. 20160205587 to Yu et al, and in further view of U.S. Publication No. 20120039260 to Song et al.
Zhang et al do not disclose wherein the missing RLC SDU segment comprises a last byte of the RLC SDU and the received RLC SDU segment excludes a corresponding sequence number.
Lee et al disclose in Figures 1-10 (specifically Figures 8-9 and Sections 0139-0152) wherein RLC SDU segments are received from a lower layer.  When the receiving RLC entity receives RLC SDU 2_2 belonging to the RLC SDU 2, (RLC SDU 2_2 is received out of order since RLC SDU 2_1 has not yet been wherein the missing RLC SDU segment comprises a last … of the RLC SDU”). Refer to Sections 0004-0005 and 0052-0164.  Yu et al disclose in Sections 0046, 0050-0052, and 0055-0057 wherein a RLC SDU segment can less than or greater than a threshold of 2047 bytes, so a RLC SDU segment can be any length including one byte.  By applying Yu et al to Lee et al: RLC SDU 2_3 of Lee et al can be the missing last byte, since Yu et al disclose that an RLC SDU segment can be one byte.  Song et al disclose in Sections 0078, and 0082-0084 that a received RLC SDU can have no sequence number (claimed “the received RLC SDU segment excludes a corresponding sequence number”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the missing RLC SDU segment comprises a last byte of the RLC SDU and the received RLC SDU segment excludes a corresponding sequence number.  One would have been motivated to do so since the last RLC SDU segment can be missing and since RLC SDU segment can exclude sequence numbers.
Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0315868 to Zhang et al in view of U.S. Publication No. 20200059823 to Lee et al, and in further view of U.S. Publication No. 20180063720 to Ode.
Zhang et al do not disclose wherein the indication corresponding to the sequence number comprises a value in a header of the RLC SDU segment that indicates the sequence number or a segmentation identifier in the header of the RLC SDU segment.
  Ode discloses in Section 0087 wherein the header of an RLC SDU segment includes the sequence number of the RLC SDU segment.  Therefore, it would have been obvious to one of ordinary wherein the indication corresponding to the sequence number comprises a value in a header of the RLC SDU segment that indicates the sequence number or a segmentation identifier (not in reference; claim is in “or” form and only requires one of the limitations) in the header of the RLC SDU segment.  One would have been motivated to do so to indicate the sequence number of each RLC SDU segment in the header.

Allowable Subject Matter
Claims 14, 15, 27, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20100080247 to Miettinen et al disclose in Figures 1-11 a method of reassembling RLC service data units wherein received RLC protocol data units in an RLC reception buffer are sequenced according to respective sequence numbers to form a PDU, and then on the basis of the sequencing, it can be detected if one or more protocol data units are missing from the sequence.  Refer to Sections 0022-0037.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
November 22, 2021